DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 has been placed in the record and considered by the examiner.
 
Response to Amendment
The amendment filed 10/18/2021 has been entered.  Claims 1, 12 and 17 have been amended; claims 3, 5, 15, 19 and 20 were canceled in a previous amendment; and no new claims have been added.  Claims 1, 2, 4, 6-14 and 16-18 remain pending in the application.  The rejections of claims 1, 2, 4, 6-14 and 16-18 under 35 U.S.C. 112(a) are withdrawn based on Applicant’s amendments to independent claims 1, 12 and 17.

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 2, 4, 6-14 and 16-18 have been considered, but are moot in view of the new grounds of rejection set forth herein based on 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6-7, 9 -11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al.  (US PG Pub 2015/0003366 A1, hereinafter “Breuer”), in view of Beale (US PG Pub 20130315215 A1, hereinafter “Beale”), and further in view of Breuer et al. (US PG Pub 2014/0369296 A1, hereinafter “Breuer II”).
Regarding claim 1, Breuer teaches a method, comprising: receiving at a user equipment (FIG. 7 application device 712) a signal comprising a radio configuration time trace parameter (FIG. 7; FIG. 6 steps S618 – S624; ¶ [0061] discloses that the controller, via the base station, sends application transmission schedule(s) to radio devices(s); (FIGs. 3a-3c; ¶ [0055] discloses application transmission schedules showing allowed and forbidden times over a predefined time period, such as a day, during which the radio devices may access the network to transmit data.  All of the time instances in these blocks at which the UE can access the network constitutes multiple radio configuration options. The schedules may be defined by a  from a base station (FIG. 7 base station 706), wherein the radio configuration time trace parameter defines future, time-limited (FIGs. 3a-3c; ¶ [0055] allowed and forbidden times on a linear time scale over a predefined time period such a day . . . time spans in terms of starting and end points in time) radio configuration options for the user equipment (FIGs. 3a-3c; ¶ [0055] times (i.e. time instances) during which the radio devices may access the network to transmit data), wherein the radio configuration options comprise radio access configurations (FIGs. 3a-3c; ¶ [0055] discloses application transmission schedules showing allowed and forbidden times over a predefined time period, such as a day, during which the radio devices may access the network to transmit data . . . allowed time spans in terms of their starting and end points in time.  Allowed and forbidden times (i.e. multiple time instances) for accessing the network to transmit data reads on radio access configurations because they configure when the user equipment can access the network); determining at the user equipment a radio access action based on the received radio configuration options (FIG. 2 step 204; ¶ [0052] discloses that an application scheduling unit in the radio device determines a time for data transmission using the application transmission schedule (i.e. determining a time to transmit data based on the schedule of options, which includes accessing the network to transmit the data, reads on the radio access action based on the received radio configuration options)), wherein the radio access action comprises using the radio access configurations for a radio access instance (¶ [0052] . . . application scheduling unit . . .  determines a time for transmission of the generated application output data . . . The scheduling is performed using the predetermined application transmission schedule . . . a transmission of the application output data . . .  is initiated by the application scheduling unit {Interpreted as initiation of transmission of data using the predetermine application transmission schedule reads on using the radio access configurations for a radio access instance}); and using the radio configuration options to carry out the determined radio access action (FIG. 2 step 206 ¶ [0052] transmission of the application output data generated by the application unit 108 is initiated by the application scheduling unit 106 and the transmission unit 102 transmits the application output data via the associated radio access network).
Breuer does not explicitly teach wherein the radio access configurations comprise downlink parameters and uplink parameters, and wherein the radio configuration time trace parameter is defined by an estimated average mobile broadband or a traffic load time-trace of the user equipment.
In analogous art, Beale teaches wherein the radio access configurations comprise downlink parameters and uplink parameters (FIG. 5 illustrating three radio access configurations (i.e. times of day allocated to MTC device(s) on particular carriers) comprising uplink and downlink parameters (i.e. carriers and frequency ranges); FIG. 8 illustrating one example of multiple radio access configurations that designate a certain number of subframes in a frame that are allocated to MTC device(s).  The radio access configuration includes uplink parameters 801 (i.e. particular subframe numbers/timeframes for uplink communications) and downlink parameters 802 (i.e. particular subframe numbers/timeframes for downlink communications; ¶ [0117] discloses that the number of subframes allocated to MTC devices in 801 and 802 of FIG. 8 can change on a frame by frame basis.  Thus frames 801 and 802 with different proportions of subframes allocated to MTC devices reads on multiple radio access configurations comprising downlink and uplink parameters.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radio access configurations taught by Breuer to include downlink parameters and uplink parameters, such as particulars times in a frame during which a device can transmit or receive data, as taught by Beale.  One would have been motivated to do so in order to vary radio resource configurations used for transceiving opportunities by a device based on network conditions such as traffic loading and priority of data 
The combination of Breuer and Beale does not teach wherein the radio configuration time trace parameter is defined by an estimated average mobile broadband.
In analogous art, Breuer II teaches wherein the radio configuration time trace parameter is defined by an estimated average mobile broadband (FIG. 6A; ¶ [0072] – [0073] disclose that load of traffic 601 in a serving cell over a period of time of a day is measured and a threshold TR1 is set to determine whether transmission by a device can occur.  When traffic load is above TR1, transmission cannot occur.  When the load is below TR1, transmission can occur; ¶¶ [0051] and [0052] disclose that the radio device operates in an LTE system.  LTE is a standard for wireless broadband communication for mobile device, so LTE is a mobile broadband system.  Thus, the traffic load 601 over a period of time (i.e. average traffic load) disclosed in FIG. 6A and ¶ [0072] represents average mobile broadband and this load information is used to determine when the radio device can access the network to transmit data.  (i.e. influences the application transmission schedule.  See ¶ [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Breuer and Beale to define the radio access configuration time trace parameter by an estimated average mobile broadband as taught by Breuer II.  One would have been motivated to do so in order to regulate times when devices can access the system to transmit their data to prevent the devices from overloading the system and causing network congestion, thereby preventing data corruption which maximizes system throughput.  (Breuer II ¶ [0020])

Regarding claim 2, the combination of Breuer, Beale and Breuer II, specifically Breuer, teaches wherein the radio configuration options comprise a radio activity configuration (¶ [0021] discloses that parameters received by the radio device can include a load parameter for , and where radio access action comprises triggering an uplink radio access (FIG. 2 step 206; ¶ [0052] initiation of transmission of application output data from the radio device to the base station/controller reads on triggering an uplink radio access).

Regarding claim 4, the combination of Breuer, Beale and Breuer II, specifically Breuer, teaches using the radio access configurations within a validity time-period (¶ [0055] discloses application transmission schedules that specify allowed time spans in terms of their starting and end points in time; ¶ [0009] . . . Only during the allowed time a transmission of the application output data is allowed by the application scheduling unit.).

Regarding claim 6, the combination of Breuer, Beale and Breuer II, specifically Breuer, teaches wherein the signal comprises at least one of a broadcast, a multicast, or a unicast (¶ [0060] . . . output unit 504 (of controller) may transmit the corresponding information on application transmission schedules via a unicast, modicast or broadcast transmission).

Regarding claim 7, the combination of Breuer, Beale and Breuer II, specifically Breuer, teaches wherein the radio configuration time trace parameter is valid for at least a set of user equipment (¶ [0038] group of radio devices) or a sub-set (¶ [0051] sub-groups of radio devices) of user equipment to which the user equipment belongs.

Regarding claim 9, the combination of Breuer, Beale and Breuer II, specifically Breuer, teaches wherein the time limit is pre-defined and comprises at least one of a start time or a stop time (¶ [0055] discloses application transmission schedules that specify allowed time spans in terms of their starting (i.e. start time) and end points in time (i.e. stop time)).  Because 

Regarding claim 10, the combination of Breuer, Beale and Breuer II, specifically Breuer, teaches wherein the user equipment comprises a machine type communication user equipment (¶ [0007] application device (also referred to in reference as radio device) is a meter type device (i.e. machine type communication user equipment; ¶ [0008] The radio device of the present invention is based on the recognition that M2M communication, in many application scenarios, is less time critical and may be distributed in time).

Regarding claim 11, the combination of Breuer, Beale and Breuer II, specifically Breuer, teaches determining by the user equipment at least when the radio configuration options are refreshed at a future time or for how long the radio configuration options are valid (¶ [0009] The application scheduling unit of the radio device is configured to control the initiation of a transmission of application output data on the basis of an application transmission schedule determining one or more allowed times . . . An allowed time, in accordance with the present invention is a time span . . . time. As a time span, the allowed time is defined in terms of a week, a day {the radio device determines, for example, that the radio configuration options (i.e. application transmission schedule(s) is valid for a week or a day) In other words, if the transmission schedule dictates times during a particular week during which the radio device can transmit data, the schedule is valid during that particular week).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus (FIG. 1 radio device 100), comprising: at least one processor (FIG. 1 scheduling unit 106); and at least one memory (FIG. 1 memory 110) including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform a process (¶ [0040]), all taught by Breuer.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a non-transitory computer-readable medium (¶ [0040]) encoding instructions that, when executed in hardware, perform a process. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Breuer, in view of Beale, in view of Breuer II, and further in view of Martin et al. (US PG Pub 2017/0280372 A1, hereinafter “Martin”).
Regarding claim 8, the combination of Breuer, Beale and Breuer II, specifically Breuer, teaches wherein the time limit of the radio configuration options indicates a time period in which the radio access configurations are valid (¶ [0055] discloses application transmission schedules that specify allowed time spans in terms of their starting and end points in time (i.e. time period of validity); ¶ [0009] . . . Only during the allowed time a transmission of the application output data is allowed by the application scheduling unit), and wherein the radio configuration options are updated (FIG. 6 steps S618 – S624; ¶ [0061]).
	Breuer does not explicitly teach that the radio configuration options are updated before the time period expires. 
	In analogous art, Martin teaches that the radio configuration options are updated before the time period expires (FIG. 21 steps 2100, 2150 and 2160; ¶¶ [0143] – [0149] disclose that a terminal device obtains updated system information defining communication parameters (i.e. radio configuration options) from a base station at the end of the validity period or receives a timer reset message before the end of the validity period to increase the remaining portion of the validity period.  From these teachings, it is readily apparent that the updated parameters are received before the validity period (i.e. time period) expires.)


Claims 12 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al.  (US PG Pub 2014/0112301 A1, hereinafter “Shu”), in view of Breuer II, and further in view of Beale.
	Regarding claim 12, Shu teaches a method, comprising: generating at a base station (FIG. 16 access point (AP) 4000) a radio configuration time trace parameter (¶ [0069] AP configures different service time information for M2M terminals), wherein the radio configuration time trace parameter defines future, time-limited radio configuration options for a user equipment to use in determining a radio access action (¶¶ [0069], [0117] service time information includes service data sending period, initial service time and service duration (reads on future, time-limited radio configuration options for the M2M terminal to use in determining when to send data to the AP (i.e. a radio access action); In other words, the AP configures a schedule that specifies multiple time instances (i.e. multiple radio configuration options) at which the M2M terminal can send data to the AP.  The multiple instances of time are included in the time period beginning from the initial service time and ending at the end of the service duration.  The multiple time instances read on multiple radio configuration options and these time instances are used by the terminal in determining a radio access action (i.e. to send data)); and signaling the radio configuration time trace parameter to the user equipment (FIG. 2 S1300 M2M terminal receives service configuration information sent by the AP).
Shu does not explicitly teach wherein the radio configuration time trace parameter is defined by an estimated average mobile broadband or a traffic load time-trace of the user equipment, wherein the radio configuration options comprise radio access configurations, wherein the radio access configurations comprise downlink parameters and uplink parameters, and wherein the radio access action comprises using the radio access configurations for a radio access instance.
In analogous art, Breuer II teaches wherein the radio configuration time trace parameter is defined by an estimated average mobile broadband (FIG. 6A; ¶ [0072] – [0073] disclose that load of traffic 601 in a serving cell over a period of time of a day is measured and a threshold TR1 is set to determine whether transmission by a device can occur.  When traffic load is above TR1, transmission cannot occur.  When the load is below TR1, transmission can occur; ¶¶ [0051] and [0052] disclose that the radio device operates in an LTE system.  LTE is a standard for wireless broadband communication for mobile device, so LTE is a mobile broadband system.  Thus, the traffic load 601 over a period of time (i.e. average traffic load) disclosed in FIG. 6A and ¶ [0072] represents average mobile broadband and this load information is used to determine when the radio device can access the network to transmit data.  (i.e. influences the application transmission schedule.  See ¶ [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shu to define the radio access configuration time trace parameter by an estimated average mobile broadband as taught by Breuer II.  One would have been motivated to do so in order to regulate times when devices can access the system to transmit their data to prevent the devices from overloading the system and causing network congestion, thereby preventing data corruption which maximizes system throughput.  (Breuer II ¶ [0020])
wherein the radio configuration options comprise radio access configurations, wherein the radio access configurations comprise downlink parameters and uplink parameters, and wherein the radio access action comprises using the radio access configurations for a radio access instance.
In analogous art, Beale teaches wherein the radio configuration options comprise radio access configurations (FIG. 5 illustrating radio access options (e.g. MTC device can transmit uplink data during timeframe between 0000 hrs - 0559 hours on frequencies ranging from 890 to 895 MHz; the radio access configurations are the combination of time periods and frequency ranges during which the device can transmit or receive.  FIG. 5 illustrates multiple configurations for three days; FIG. 8 illustrating number and particular subframes (i.e. radio configuration options) in a frame that are allocated to an MTC device.  The frame 801 represents the radio access configuration; ¶ [0117] discloses that the number of subframes allocated to MTC devices in 801 and 802 of FIG. 8 can change on a frame by frame basis.  Thus frames 801 and 802 with different proportions of subframes allocated to MTC devices reads on multiple radio access configurations); wherein the radio access configurations comprise downlink parameters and uplink parameters (FIG. 5 illustrating downlink and uplink parameters carrier 1 and frequency ranges allocated to MTC devices for uplink and downlink communications; FIG. 8 reference numerals 801 and 802 illustrating downlink and uplink subframe numbers/timeframes for communications by/to MTC devices) and wherein the radio access action comprises using the radio access configurations (FIG. 8; ¶ [0117] as described above) for a radio access instance (¶ [0103] . . . During the third sub-frame (i.e. radio access instance) . . .  MTC data is transmitted on the uplink and the downlink between the base stations 902 and the MTC communication devices 904.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the service configuration information taught by the combination of Shu and Breuer II to include downlink parameters and uplink 

Regarding claim 13, the combination of Shu, Breuer II and Beale, specifically Shu, teaches setting at the base station a periodicity of a time-limited radio configuration options (¶¶ [0069], [0117] service time information (configured by AP) includes service data sending period)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shu, in view of Breuer II, in view of Beale, and further in view of Breuer.
Regarding claim 14, the combination of Shu, Breuer II and Beale, specifically Shu, teaches wherein the radio access action comprises triggering an uplink radio access (FIG. 2 steps S1300 and S1400; ¶ [0040] – [0041] discloses that after the AP sends the service configuration to the M2M terminal, the M2M terminal sends a service data report message to the AP according to the service configuration information received from the AP.  Thus, the AP triggers an uplink radio access by the M2M terminal in order to send the service data report).
The combination of Shu, Breuer II and Beale does not explicitly teach wherein the radio configuration options comprise a radio activity configuration.
In analogous art, Breuer teaches wherein the radio configuration options comprise a radio activity configuration (¶ [0021] discloses that parameters received by the radio device can include a load parameter for adapting the application transmission schedule according to network load conditions (a load parameter indicative of network load reads on radio activity configuration)).
.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shu, in view of Breuer II, in view of Beale, and further in view of Niu et al. (US PG Pub 2013/0272173 A1, hereinafter “Niu”).
Regarding claim 16, the combination of Shu, Breuer II and Beale does not teach adjusting a transmission power of the user equipment based on the expected uplink interference.
In analogous art, Niu teaches adjusting a transmission power of the user equipment based on an expected uplink interference (¶ [0020] UE may be any electronic device having wireless capabilities or equipment, i.e. such as an MTC device; ¶ [0018] discloses that a base station may transmit uplink power control information to a UE to indicate power control factors for one or more uplink interference patterns (reads on expected uplink interference).  The UE may adjust transmit power control responsive to receiving the open loop power control information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shu, Breuer II and Beale to implement the teaching of Niu.  One would have been motivated to do so in order to limit interference in a wireless network, thereby improving communication quality (Niu ¶ [0002]).  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US Patent No. 9,326,282 B1 (Oroskar et al.) – discloses adjustment of access parameters based on the CODEC associated with a wireless communication device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413